Jenkirs, P. J.
“A proceeding in an attachment for contempt is brought up on a fast writ the same as injunction cases.” Davis v. Davis, 138 Ga. 8, 15 (3) (74 S. E. 830); Stokes v. Stokes, 126 Ga. 804 (55 S. E. 1023) ; Gray v. Gray, 127 Ga. 345 (56 S. E. 438) ; Sweat v. Ga. Naval Stores Co., 129 Ga. 571 (59 S. E. 273); Civil Code (1910), §§ 6153, 5347. In the instant proceeding in the superior court to attach a legal constable for contempt, requiring him to deliver to the petitioner four bales of cotton or be attached, where the constable in his answer to' the rule nisi prayed an order “discharging defendant,” and the court in its final judgment vacated and dissolved the rule nisi and ordered that “the defendant be and he is hereby discharged,” the judgment was one required by the statute to be brought to this court by fast bill of exceptions. The certificate of the judge affirmatively showing that the bill of exceptions was not tendered to him until September 8, 1933, after the rendition of the judgment on August 12, 1933, the motion of the defendant in error to dismiss the writ of error must be granted.

Writ of error dismissed.


Stephens and Sutton, JJ., concur.